EXHIBIT 10.4


TRIBUNE COMPANY
1996 NONEMPLOYEE DIRECTOR STOCK COMPENSATION PLAN
(AS AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 1, 2005)


ARTICLE I


GENERAL

1.1   Purpose. Tribune Company, a Delaware corporation (the “Company”), hereby
amends and restates the 1996 Nonemployee Director Stock Compensation Plan (the
“Plan”). The purpose of the Plan is to increase the stock ownership of
nonemployee directors, to further align their interests with those of the
Company’s other stockholders and to foster and promote the long-term financial
success of the Company by attracting and retaining outstanding nonemployee
directors by enabling them to participate in the Company’s growth through stock
ownership.

1.2    Participation. Only directors of the Company who at the time an award is
made meet the following criteria (“Directors”) shall receive awards under the
Plan: (a) the director is not an employee of the Company or any subsidiary of
the Company and (b) the director is a “disinterested person” as such term is
defined in Rule 16b-3 promulgated under the Securities Exchange Act of 1934 (the
“Exchange Act”) or any similar rule which may subsequently be in effect (“Rule
16b-3”).

1.3    Shares Subject to the Plan. Shares of stock covered by awards under the
Plan may be in whole or in part authorized and unissued or treasury shares of
the Company’s common stock or such other shares as may be substituted pursuant
to Section 4.2 (“Common Stock”). The maximum number of shares of Common Stock,
which may be issued for all purposes under the Plan, shall be 300,000 (subject
to adjustment pursuant to Section 4.2).


ARTICLE II
STOCK AWARDS

2.1    Stock Awards. Effective on the day after the date of each annual meeting
of the stockholders of the Company at which Directors are elected (“Annual
Meeting”), commencing with the Annual Meeting in 2005, each Director in office
on adjournment of said meeting will automatically be awarded shares of Common
Stock which on the date of the Annual Meeting have a Fair Market Value of
$75,000 (the “Stock Award”). A Director who is not initially elected at the
Annual Meeting shall receive an award for a pro rata portion of the Stock Award
on the day following his or her becoming a Director based on the number of
months remaining from such date until the anniversary date for the most recent
Annual Meeting of the Company divided by twelve.

2.2    Definition of Fair Market Value. The term “Fair Market Value” unless
otherwise required by any applicable provision of the Internal Revenue Code of
1986, as amended, (the “Code”)or any regulations issued hereunder shall mean, as
of any date, the closing price of the Common Stock as reported on the New York
Stock Exchange


--------------------------------------------------------------------------------

Composite Transactions List (or such other consolidated transaction reporting
system on which the Common Stock is primarily traded) for such day, or if the
Common Stock was not traded on such day, then the next preceding day on which
the stock was traded, as reported by such source as the Board of Directors may
select. If the Common Stock is not readily tradeable on a national securities
exchange or other market system, its Fair Market Value shall be set under
procedures established by the Board of Directors on the advice of an investment
advisor.


ARTICLE III
DEFERRAL OF STOCK AWARDS

3.1    Deferral. Each Director may elect to defer receipt of part or all of any
stock awards hereunder. Any such election must be made in writing prior to the
beginning of the calendar year in which an award is earned. The deferred award
will be credited to an account established in the Director’s name and held
subject to the following terms and conditions:

    (a)        If the Company pays a cash dividend with respect to its Common
Stock at any time while there is a balance in the Director’s account, the
Company will determine the cash dividend which the Director would have received
had the Director been the actual owner of the number of shares shown in the
account at the time of the dividend payment. The Company will then determine the
additional shares of Common Stock that could have been purchased with the
dividend at the fair market value of the stock on the date of dividend payment
and add this number to the Director’s account.

    (b)        The number of whole shares in a Director’s account at the time
the Director terminates service on the Board shall be delivered in a lump sum on
the February 15 following the year in which the Director terminates Board
service or in no more than ten equal annual installments commencing on the
February 15 following the year in which the Director terminates Board service in
accordance with the Director’s original or amended deferral election. The value
of any fractional shares shall be paid in cash upon termination. An election
made under this paragraph 3.1(b) with respect to deferrals credited to a
Director’s account after December 31, 2004 (and any investment gains or losses
attributable thereto) shall be irrevocable, provided that a Director may amend
an election no later than December 31, 2005. A Director may amend an election
with respect to the manner of the delivery of shares deferred to a Director’s
account prior to January 1, 2005 (and any investment gains or losses
attributable thereto) at any time up to six months prior to the date of
termination of service.

    (c)        If a Director dies or becomes legally incapacitated, the Company
will deliver the shares to the persons designated by the Director by a writing
filed with the Company.

    (d)        The Company’s obligations with respect to the deferred stock
awards shall not be funded or secured in any manner nor shall the Director’s
right to receive shares be assignable or transferable voluntarily or
involuntarily except as expressly provided herein. However, nothing shall
prevent the Company from establishing a rabbi trust to


2


--------------------------------------------------------------------------------


provide a Director additional assurance that the shares subject to a deferred
award will be delivered in a timely fashion in accordance with the Director’s
election.


ARTICLE IV
MISCELLANEOUS PROVISIONS

4.1   Nontransferability. No shares awarded under the Plan shall be sold for a
period of six months and one day after the date of the award.

4.2   Adjustments Upon Certain Changes. If any of the events described in
Sections 14.1 or 14.2 of the Company’s 1997 Incentive Compensation Plan (As
Amended and Restated Effective May 12, 2004) shall occur, the number of shares
authorized by the Plan, shall be automatically adjusted on the same basis to
give the proper effect to such change so as to prevent the dilution or
enlargement of the shares available under Section 1.3 hereof.

4.3   Amendment or Discontinuation of Plan. Subject to Code Section 409A, the
Board of Directors may amend the Plan at any time or suspend or discontinue the
Plan at any time, but no such action shall adversely affect any prior award;
provided that this Plan may not be amended more frequently than once every six
months and no amendment shall be adopted which would result in any Director
losing his or her status as a “disinterested” administrator under Rule 16b-3
with respect to any employee benefit plan of the Company or result in the Plan
losing its status as a protected plan under Rule 16b-3.

4.4   Plan Not Exclusive. The adoption of the Plan does not supersede the 1995
Nonemployee Director Stock Option Plan and shall not preclude the adoption by
appropriate means of any other stock or other compensation plan for Directors.

4.5   Other Provisions; Securities Registration. The grant of any award under
the Plan may also be subject to other provisions as counsel to the Company deems
appropriate, including, without limitation, such provisions as may be
appropriate to comply with federal or state securities laws and stock listing
requirements.

4.6   Rights of Directors. Nothing in the Plan shall confer upon any Director
any right to serve as a Director for a period of time or to continue his or her
present or any other rate of compensation.

4.7   Requirements of Law; Governing Law. The awarding and the issuance of
shares of Common Stock shall be subject to all applicable laws, rules and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required. The Plan, and all agreements hereunder,
shall be construed in accordance with and governed by the laws of the State of
Delaware.

4.8   Effective Date. The Plan was approved by the holders of a majority of the
votes of all shares present, or represented, and entitled to be cast on the
matter at the 1996 Annual Meeting and became effective as of such Annual
Meeting. No grants shall be made hereunder after May 31, 2006.


3


--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the Tribune Company Employee Benefits Committee has
caused the foregoing to be executed on behalf of Tribune Company by the
undersigned duly authorized Chairman of the Committee this 22nd day of December,
2005.


 



     TRIBUNE COMPANY
 

 

      /s/  Donald C. Grenesko
      Donald C. Grenesko
      Chairman of Tribune Company
      Employee Benefits Committee


4